Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is the First Office Action on the Merits of US16/439,840 filed on 06/13/2019 which is a CON of US 16/397,423 filed on 04/29/2019 which is a CON of 14/790,147 filed on 07/02/2015 (now US Patent 10,273,501) which is a CON of 14/653,144 filed on 06/17/2015 (now US Patent 9,970,024) which is a 371 of PCT/US13/75317 filed on 12/16/2013 which claims priority benefit of US Provisional applications 61/779,169 filed on 03/13/2013 and 61/738,355 filed on 12/17/2012.
Claim status
	Claims 1, 3-6, 10, 628-641 are pending and under examination.
Information Disclosure Statement
	The IDS statements filed on 06/13/2019, 01/16/2020, 03/24/2020, 04/06/2020, 07/31/2020, 11/12/2020, 02/15/2021, 04/08/2021, 04/16/2021, and 02/03/2022 have been considered by the examiner.
Third Party Submission
	The Third-Party Submission filed on 08/11/2020 has been considered by the examiner.
Objection to Color Drawings/Specification

MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of June 13, 2019 was not granted in the decision of 03/18/2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of June 13, 2019 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 10, 628, 635, and 637 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “wherein the RNA includes between about 20 to about 100 nucleotides”.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether the term “the RNA” is referring to “the guide RNA” of line 2 of claim 1 or to the “guide sequence” or to the “gRNA scaffold” of claim 1.  Further, the limitation “20 to about 100 nucleotides” is unclear because claim 1 requires the gRNA scaffold comprises SEQ ID NO: 46 which is 76 nucleotides.
Claim 10 is unclear as to whether the plurality of “guide RNAs” are intended to comprise the sequence of SEQ ID NO: 46.
Claim 628 recites “the guide RNA sequence includes between 100 to 250 nucleotides”.  There is insufficient antecedent basis for this limitation in the claim because claim 1 upon which claim 628 depends recites “a guide RNA” in line 2 a “guide sequence in line 9, and a “gRNA” in line 10 but does not explicitly recite “a guide RNA sequence” and it is unclear which RNA structure is required to include between 100 to 250 nucleotides in claim 628.
Claim 635 is unclear as to whether the plurality of “guide RNAs” comprise the sequence of SEQ ID NO: 46.  Further, there is insufficient antecedent basis for the term “the locus” in line 7 of claim 635 because there is no prior reference in the claim or in 
Claim 637 recites “the donor nucleic acid” in line 1.  There is insufficient antecedent basis for this term because there is no prior reference to a donor nucleic acid in claim 1 or claim 632 upon which claim 637 depends.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1, 3-6, 10, 628-630, and 634-641 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO-2014/093718 to Zhang et al (published 06/19/2014 with US priority to US Provisional 61/736,527, filed on 12/12/2012).  
Note that the “527 Provisional is available to provide a reference prior art date for WO-2014/093718. At least one claim of the Zhang et al WO-2014/093718 is supported in their ‘527 Provisional, specifically see claim 1 of the WO-2014/093718 compared with paragraphs 0009-0010, and 00186-00187 of the ‘527 Provisional. SEE MPEP 2136.03 regarding Dynamic Drinkware and pre-AIA  priority dates).
Regarding claim 1, Zhang et al disclose a method of altering/modifying a eukaryotic cell by transfecting the cell with a nucleic acid encoding a gRNA complementary to genomic DNA of the cell (See Fig 3 and 12-15 legends.  Note that none of the Figures show using the gRNA comprising their long tracrRNA as a chimera but rather shows using a two-part gRNA).  Zhang et al disclose also transfecting the cell with a nucleic acid encoding a Cas9 enzyme that interacts with the gRNA and cleaves the genomic DNA in a site-specific manner. (See Fig 5 & legend; Fig 6 & legend showing use of the long tracrRNA which is a sequence that comprises instant SEQ ID NO: 46 except that it shows T’s instead of U’s).  Zhang et al disclose that the cell expresses the gRNA and the Cas9, and the gRNA binds to a complementary genomic DNA/target sequence, and the Cas9 cleaves the genomic DNA in a site-specific th sequence in ‘527 para 0067) which comprises the instant SEQ ID NO: 46. (See ‘527 entire document, paragraphs 0007, 0022, 0058, 0064, 0067).  For example, ‘527 para 0067 recites:
In general, a tracr mate sequence includes any sequence that has sufficient complementarity with a tracr sequence to promote one or more of: 
(1) excision of a guide sequence flanked by tracr mate sequences in a cell containing the corresponding tracr sequence; and 
(2) formation of a CRISPR complex at a target sequence, wherein the CRISPR complex comprises the tracr mate sequence hybridized to the tracr sequence.
 In general, degree of complementarity is with reference to the optimal alignment of the tracr mate sequence and tract sequence, along the length of the shorter of the two sequences. Optimal alignment may be determined by any suitable alignment algorithm, and may further account for secondary structures, such as self-complementarity within either the tracr sequence or tracr mate sequence. 
In some embodiments, the degree of complementarity between the tracr sequence and tract mate sequence along the length of the shorter of the two when optimally aligned is about or more than about 25%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 95%, 97.5%, 99%, or higher. In some embodiments, the tracr sequence is about or more than about 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 40, 50, or more nucleotides in length. In some embodiments, the tract sequence and tracr mate sequence are contained within a single transcript, such that hybridization between the two produces a transcript having a secondary structure, such as a hairpin.
In an embodiment of the invention, the transcript or transcribed polynucleotide sequence has at least two or more hairpins. In preferred embodiments, the transcript has two, three, four or five hairpins. In a further embodiment of the invention, the transcript has at most five hairpins. In a hairpin structure the portion of the sequence 5' of the final "N" and upstream of the loop corresponds to the tracr mate sequence, and the portion of the sequence 3' of the loop corresponds to the tracr sequence 
Further non-limiting examples of single polynucleotides comprising a guide sequence, a tracr mate sequence, and a tracr sequence are as follows (listed 5' to 3'), where "N" represents a base of a guide sequence, the first block of lower case letters represent the tracr mate 

Further, Zhang et al disclose a sequence (4) in paragraph ‘527 para 0067 that is a gRNA comprising a 20 nucleotide spacer (shown below as “N”s) and a sequence comprising the entire instant SEQ ID NO: 46 as follows:
(4)NNNNNNNNNNNNNNNNNNNN gttttagagc taGAAAtagc aagttaaaat aaggctagtc cgttatcaac ttgaaaaagt ggcaccgagt cggtgc TTTTTT  
Zhang et al conclude the ‘527 paragraph 0067 with the following:

In some embodiments, sequences (1) to (3) are used in combination with Cas9 from S. thermophilus CRISPR1. In some embodiments, sequences (4) to (6) are used in combination with Cas9 from S. pyogenes. 

	However, Zhang et al differs from the present claims because the present claims recite a gRNA comprising SEQ ID NO: 46 as the gRNA scaffold which is the 76-mer RNA sequence having U’s instead of the T’s shown in the Zhang et al sequence as follows:
guuuuagagc uagaaauagc aaguuaaaau aaggcuaguc cguuaucaac uugaaaaagu ggcaccgagu cggugc.

Also, Zhang et al does not show using a single gRNA comprising their sequence shown as “Sequence 4” above but rather suggests that this sequence may be part of a single gRNA (see para 0067, just above).  None of the Figures and Examples in Zhang et al ‘527 Provisional show using the gRNA comprising their long tracrRNA as a chimera in eukaryotic cells but rather shows using a two-part gRNA).

Absent evidence to the contrary, in view of the high skill level in the art before the time of the instantly claimed invention, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success in view of Zhang et al to use Zhang’s long tracrRNA in a gRNA construct with U’s instead of T’s and also in a single (chimeric) gRNA construct rather than in a two-part crRNA-tracrRNA construct as shown in the Examples and Figures of Zhang et al to arrive at the presently claimed invention.
Regarding claim 3, Zhang et al disclose a mammalian cell (See ‘527 para 0022; 0061, lines 1-4).
Regarding claim 4, Zhang et al disclose an RNA between 10 to 250 nucleotides. (See ‘527 paragraph 0067, above).
Regarding claim 5, Zhang et al disclose an RNA between 20 to 100 nucleotides. (See ‘527 paragraph 0067, above).
Regarding claim 6, Zhang et al disclose a human cell (See ‘527 para 0022; 0061, lines 1-4).

Regarding claim 628, Zhang et al disclose that the gRNA sequence has between 100 to 250 nucleotides.  (See ‘527 paragraph 0067, above).
Regarding claim 629, Zhang et al discloses that the Cas9 is encoded by a human codon-optimized nucleic acid. (See ‘527 para 0061, lines 1-4).
Regarding claim 630, Zhang et al disclose the Cas9 includes an NLS. (See ‘527 para 0062, lines 1-2)
Regarding claim 634, Zhang et a disclose S. pyogenes Cas9. (See ‘527 para 0022).  (See ‘527 paragraph 0067, above).
Regarding claim 635, Zhang et al disclose a nucleic acid encoding a plurality of gRNAs complementary to different sites on the genomic DNA, where the gRNAs bind to complementary sites on the genomic DNA and Cas9 cleaves the genomic DNA in a site-specific manner, and an intervening nucleic acid sequence is deleted from the locus.  (See ‘527 paragraph 0011, especially line 11).  Also, see citations regarding claim 1 just above.
Regarding claim 636, Zhang et al disclose insertion of a donor nucleic acid into the genomic DNA.  (See ‘527 paragraph 0011, especially lines 8-10 disclosing homologous recombination; para 0093-0096).   Also, see citations regarding claim 1 just above.

Regarding claim 638, Zhang et al disclose Cas9 cleavage yields a nucleotide deletion or insertion.  (See ‘527 paragraph 0011, especially line 11).  
Regarding claim 639, Zhang et al disclose Cas9 cleavage of the genomic DNA yields altered expression of the genomic DNA.
Regarding base claim 640, Zhang et al disclose transfecting and expressing a eukaryotic cell with a nucleic acid encoding a gRNA complementary to genomic DNA of the cell and a nucleic acid encoding a Cas9 protein having inactive nuclease domain that interacts with the gRNA and binds to the genomic DNA in a site-specific manner.  Zhang et al discloses that the Cas9 with inactive nuclease domain includes a transcriptional activator or repressor domain attached, for modulating target nucleic acid expression in vivo.  Zhang et al disclose the gRNA has a spacer (complementary region) and a gRNA scaffold comprising the sequence of instant SEQ ID NO: 46.  Zhang et al disclose the reference sequence (4th sequence in ‘527 para 0067) which comprises the instant SEQ ID NO: 46.  However, Zhang et al differs from the present claims because the present claims recite a gRNA comprising SEQ ID NO: 46 as the gRNA scaffold which is the 76-mer RNA sequence having U’s instead of the T’s shown in the Zhang et al sequence as follows:
guuuuagagc uagaaauagc aaguuaaaau aaggcuaguc cguuaucaac uugaaaaagu ggcaccgagu cggugc.
In view of the high skill level in the art of molecular biology before the time of the presently claimed invention it is considered that one of ordinary skill in the art would 
Regarding base claim 641, Zhang et al disclose transfecting a eukaryotic cell with a nucleic acid encoding a gRNA complementary to genomic DNA.  Zhang et al disclose transfecting the eukaryotic a nucleic acid encoding Cas9 where the gRNA forms a gRNA/Cas9 complex bound to genomic DNA.  Zhang et al disclose the gRNA has a spacer (complementary region) and a gRNA scaffold comprising the sequence of instant SEQ ID NO: 46.  (See ‘527 para 0067, above).  Also, see citations regarding claim 1 just above.   Zhang et al disclose the reference sequence (4th sequence in ‘527 para 0067) which comprises the instant SEQ ID NO: 46.  However, Zhang et al differs from the present claims because the present claims recite a gRNA comprising SEQ ID NO: 46 as the gRNA scaffold which is the 76-mer RNA sequence having U’s instead of the T’s shown in the Zhang et al sequence as follows:
guuuuagagc uagaaauagc aaguuaaaau aaggcuaguc cguuaucaac uugaaaaagu ggcaccgagu cggugc.

Also, Zhang et al does not show using a single gRNA comprising their sequence shown as “Sequence 4” above but rather suggests that this sequence may be part of a single gRNA (see para 0067, just above).  None of the Figures and Examples in Zhang et al ‘527 Provisional show using the gRNA comprising their long tracrRNA as a chimera in eukaryotic cells but rather shows using a two-part gRNA).
In view of the high skill level in the art of molecular biology before the time of the presently claimed invention it is considered that one of ordinary skill in the art would understand that the T’s in the Zhang et al sequence would be intended to represent U’s 
Absent evidence to the contrary, in view of the high skill level in the art before the time of the instantly claimed invention, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success in view of Zhang et al to use Zhang’s long tracrRNA in a gRNA construct with U’s instead of T’s and also in a single (chimeric) gRNA construct rather than in a two-part crRNA-tracrRNA construct as shown in the Examples and Figures of Zhang et al to arrive at the presently claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 10, 628-633, 639-641 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,717,990. Although the claims at issue are not identical, they are not patentably the patented claims render obvious the instant claims.  Patented claim are shown here.
1. A method of modulating expression of a target nucleic acid in a eukaryotic cell comprising providing to the cell a guide RNA sequence complementary to the target nucleic acid sequence, providing to the cell a Cas9 protein having inactive nuclease domains that interacts with the guide RNA sequence and binds to the target nucleic acid sequence in a site specific manner, wherein the Cas9 protein having inactive nuclease domains includes a transcriptional activator or repressor domain attached thereto for modulating target nucleic acid expression in vivo, wherein the guide RNA sequence and the Cas9 protein including the transcriptional activator or repressor domain co-localize to the target nucleic acid sequence and wherein the transcriptional activator or repressor domain modulates expression of the target nucleic acid, wherein the guide RNA sequence includes a guide sequence complementary to the target nucleic acid sequence and a gRNA scaffold sequence having the following nucleic acid sequence GUUUUAGAGCUAGAAAUAGCAAGUUAAAAUAAGGCUAGUCCGUUAUCAACUUGA AAAAGUGGCACCGAGUCGGUGC (SEQ ID NO:46).
2. The method of claim 1 wherein the guide RNA sequence is provided to the cell by introducing to the cell a nucleic acid encoding the guide RNA sequence, wherein the Cas9 protein including the transcriptional activator or repressor domain is provided to the cell by introducing to the cell a nucleic acid encoding the Cas9 protein including the transcriptional activator or repressor domain, and wherein the cell expresses the guide RNA sequence and the Cas9 protein including the transcriptional activator or repressor domain.
3. The method of claim 1 wherein the eukaryotic cell is a yeast cell, a plant cell or a mammalian cell.
4. The method of claim 1 wherein the eukaryotic cell is a human cell.
5. The method of claim 1 wherein the Cas 9 protein is encoded by a human codon optimized nucleic acid sequence.
6. The method of claim 1 wherein the Cas 9 protein includes a nuclear localization signal.
7. The method of claim 1 wherein the eukaryotic cell is a stem cell.
8. The method of claim 1 wherein the eukaryotic cell is a human stem cell.
9. The method of claim 1 wherein the eukaryotic cell is an induced pluripotent stem cell.
10. The method of claim 1 wherein the eukaryotic cell is a human induced pluripotent stem cell.


However, patented claims do not explicitly recite the transfecting steps of the instant claims.  It would have been prima facie obvious at the time of the presently claimed invention to introduce the Cas enzyme and gRNA by transfecting expression constructs encoding them into the eukaryotic cells.  Such step would be a well-known design choice as it was standard lab practice in the art before the time of the presently claimed invention to introduce noncoding RNAs and enzymes into eukaryotic cells including human cells using this procedure.  The rationale would have been for efficiency and convenience.

Claims 1, 3-6, 10, and 628-633, 635-639, and 641 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11/236,359. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious over the combination of patented claims.  Patented claims are drawn to a method of altering a eukaryotic cell using a Cas9 (Type II CRISPR system) comprising a single gRNA crRNA-tracrRNA fusion comprising SEQ ID NO:s 46 or 45.  SEQ ID NO: 46 of instant claims is identical to patented claim SEQ ID NO: 46 and patented claim SEQ ID NO: 45 comprises SEQ ID NO: 46.  Patented claims recite using a plurality of gRNAs.  Dependent patented claims recite identical limitations as those of the instant claims.  For example, patented claims recite Cas enzyme encoded by human codon-.
However, patented claims do not explicitly recite the transfecting steps of the instant claims.  It would have been prima facie obvious at the time of the presently claimed invention to introduce the Cas enzyme and gRNA by transfecting expression constructs encoding them into the eukaryotic cells.  Such step would be a well-known design choice as it was standard lab practice in the art before the time of the presently claimed invention to introduce noncoding RNAs and enzymes into eukaryotic cells including human cells using this procedure.  The rationale would have been for efficiency and convenience.

Claim 1, 3-6, 10, and 628-633, 635-639, and 641 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14-17, and 19-47, and 49-59 of copending Application No. US-14-318-933 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are essentially the same as or render obvious the instant claims.  Co-pending claim 1 recites the following:
A method of causing a deletion or insertion in a target nucleic acid in a eukaryotic cell comprising providing to the eukaryotic cell a plurality of guide RNA sequences complementary to a different target nucleic acid sequences, providing to the eukaryotic cell a Cas9 enzyme that interacts with the plurality of guide RNA sequences and cleaves the different target nucleic acid sequences in a site specific manner, wherein the plurality of guide RNA sequences binds to the complementary target nucleic acid sequences and the Cas9 enzyme cleaves the different target nucleic acid sequences in a site specific manner resulting in a deletion or insertion; wherein the plurality of guide RNA sequences includes-a guide sequences complementary to the different target nucleic acid sequences and a gRNA scaffold sequence having the following nucleic acid sequence 

	Copending base claim 37 recites the same method but with the limitation of removing an intervening sequence which is essentially the same as instant claim 635.
Further, copending dependent claims recite the same limitations that are in the instant dependent claims.
	Copending claims 2/3, and 38/39 are to a stem cell/human stem cell.
	Copending claims 4 & 40 recite a mammalian cell and copending claims 5 & 41 recite a human cell.
	Copending claims 55-59 recite S. pyogenes Cas9 which is the same as instant claim 634.
Copending claims 50-54 recite the Cas9 includes an NLS sequence which is the same as instant claims.
However, the copending claims differ from the instant claims in that they do not explicitly recite introducing the gRNA and Cas9 into the eukaryotic cell by transfecting nucleic acids encoding the gRNA and Cas9 into the cells.  It would have been prima facie obvious at the time of the presently claimed invention to introduce the Cas enzyme and gRNA by transfecting expression constructs encoding them into the eukaryotic cells.  Such step would be a well-known design choice as it was standard lab practice in the art before the time of the presently claimed invention to introduce noncoding RNAs and enzymes into eukaryotic cells including human cells using this procedure.  The rationale would have been for efficiency and convenience.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
1, 3-6, 10, 628-633, and 635-641 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 25-31 of copending Application No. US-14-681-510 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of copending claims are essentially the same as or render obvious the instant claims.
Copending claims recite a method of targeting a Cas9 protein to a plurality of target nucleic acids in a eukaryotic cell by providing a plurality of gRNAs and Cas9 protein to the cells.  The gRNA of the “510 claims includes the identical SEQ ID NO: 46 of the instant claims.  The dependent claims recite essentially the same limitations as the instant claims, including an inactive Cas9, human stem cells, human ipsc cells, a Cas9 having an NLS attached, providing Cas9 and gRNA by a vector. 
However, the copending claims differ from the instant claims in that they do not explicitly recite introducing the gRNA and Cas9 into the eukaryotic cell by transfecting nucleic acids encoding the gRNA and Cas9 into the cells.  It would have been prima facie obvious at the time of the presently claimed invention to introduce the Cas enzyme and gRNA by transfecting expression constructs encoding them into the eukaryotic cells.  Such step would be a well-known design choice as it was standard lab practice in the art before the time of the presently claimed invention to introduce noncoding RNAs and enzymes into eukaryotic cells including human cells using this procedure.  The rationale would have been for efficiency and convenience.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 3-6, 10, and 628-641 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-16 of copending Application No. US-14-701-912 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of copending claims are essentially the same as or render obvious the instant claims.
The ‘912 claims recite a method of altering a stem cell by providing to the cell a gRNA and a Cas9 protein where the gRNA has the identical SEQ ID NO:46.  Dependent ‘912 claims recites essentially the same limitations of the instant claims.  For example, the ‘912 claim recite cleavage in a site-specific manner, ipsc cells, plurality of gRNA targeting different sites on genomic DNA, donor sequence insertion, Cas9 having an NLS, Cas9 being a nickase (i.e., type of inactive Cas9), NHEJ & homologous recombination (inherently involves insertions and deletions),  S. pyogenes Cas9. 
However, the copending claims differ from the instant claims in that they do not explicitly recite introducing the gRNA and Cas9 into the eukaryotic cell by transfecting nucleic acids encoding the gRNA and Cas9 into the cells.  It would have been prima facie obvious at the time of the presently claimed invention to introduce the Cas enzyme and gRNA by transfecting expression constructs encoding them into the eukaryotic cells.  Such step would be a well-known design choice as it was standard lab practice in the art before the time of the presently claimed invention to introduce noncoding RNAs and enzymes into eukaryotic cells including human cells using this procedure.  ‘912 claims recite using vectors to introduce gRNAs and Cas9 to cells which would also suggest a transfecting step.  The rationale would have been for efficiency and convenience.


Claim 1, 3-6, 10, 628-633, 635-639, and 641 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-22 and 24-35, and 42-47 of copending Application No. 16-397-213 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious over the combination the copending claims.
The copending claims recite a method of altering a eukaryotic cell by providing a gRNA and a Cas (Cas9/Type II CRISPR system) for cleavage of genomic DNA in a site-specific manner.  The ‘213 claims recite a plurality of gRNAs for targeting different sites on the genomic DNA.  The ‘213 claims 42 and 43 recite that the gRNA scaffold comprises SEQ ID NO:s 46 and 45, respectively.  SEQ ID NO: 46 of instant claims is identical to instant claim SEQ ID NO: 46 and copending claim SEQ ID NO: 45 comprises SEQ ID NO: 46. ‘213 claim 35 recites insertion/integration of a donor sequence.  ‘213 claim 34 recites NHEJ which inherently suggests insertion and deletion.  Dependent copending claims recite that the Cas has an NLS.  Copending claims recite introducing nucleic acids encoding gRNAs and Cas protein by vector which suggests a transfecting step.  Dependent copending claims recite an ipsc cell.
However, the copending claims differ from the instant claims in that they do not explicitly recite introducing the gRNA and Cas9 into the eukaryotic cell by transfecting nucleic acids encoding the gRNA and Cas9 into the cells.  It would have been prima facie obvious at the time of the presently claimed invention to introduce the Cas enzyme and gRNA by transfecting expression constructs encoding them into the eukaryotic cells.  Such step would be a well-known design choice as it was standard lab practice in the art before the time of the presently claimed invention to introduce noncoding RNAs and enzymes into eukaryotic cells including human cells using this procedure.  ‘213 claims recite using vectors to introduce gRNAs and Cas9 to cells which would also suggest a transfecting step.  The rationale would have been for efficiency and convenience.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

1, 3-6, 628-633, 639, and 641 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38, and 41-105 of copending Application No. 16-397-423 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of copending claims are essentially the same as or render obvious the instant claims.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious over the combination of patented claims.  Patented claims are drawn to a method of altering a eukaryotic cell using a Cas9 (Type II CRISPR system) comprising a single gRNA crRNA-tracrRNA fusion comprising SEQ ID NO:s 46 or 45.  SEQ ID NO: 46 of instant claims is identical to patented claim SEQ ID NO: 46 and patented claim SEQ ID NO: 45 comprises SEQ ID NO: 46.  Patented claims recite using a plurality of gRNAs.  Dependent patented claims recite identical limitations as those of the instant claims.  For example, patented claims recite Cas enzyme encoded by human codon-optimization, Cas enzyme comprising an NLS, human cells, including induced pluripotent stem cells. 
However, the copending claims differ from the instant claims in that they do not explicitly recite introducing the gRNA and Cas9 into the eukaryotic cell by transfecting nucleic acids encoding the gRNA and Cas9 into the cells.  It would have been prima facie obvious at the time of the presently claimed invention to introduce the Cas enzyme and gRNA by transfecting expression constructs encoding them into the eukaryotic cells.  Such step would be a well-known design choice as it was standard lab practice in the art before the time of the presently claimed invention to introduce noncoding RNAs .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Related art:  US 2014/0068797 to Doudna et al (having earliest US priority date of May 25, 2012) is close art.  However, Doudna et al cannot be applied to the present claims because claims are drawn to methods of using a CRISPR system in eukaryotic cells.  It is the present position of the Office that the first and second US Provisional application of the Doudna reference are not available as prior art for CRISPR systems for use in eukaryotic cells.  This position is based on a Board Decision that the first and second US provisional applications did not show possession for CRISPR systems, methods and products for use in eukaryotic cells, based on the decision that Doudna et al did not show reduction to practice of use of CRISPR systems in eukaryotic cells in their first and second US Provisional applications. 
Also, the Score report for US2015/0166969 to Bender et al discloses an exact match to the instant SEQ ID NO: 46 but this sequence is not disclosed in the US Provisional 61/603,231 for Bender et al and thus Bender et al is not prior art for the instant claims.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658